Exhibit 10.12

  

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made as of [__], 2018
by and between Inpixon, a Nevada corporation (“Parent”) and Sysorex, Inc., a
Nevada corporation (“Company”), each of which is sometimes referred to as a
“party” and collectively as the “parties.”

 

WHEREAS, Parent and Company have entered into a Separation and Distribution
Agreement dated as of August 7, 2018 (the “Separation Agreement”) which
contemplates (i) the separation of the Company (the “Separation”) and (ii) the
distribution to Parent’s stockholders of all of the outstanding Parent Shares
and Other Parent Securities, each as defined in the Separation Agreement (the
“Distribution”); and

 

WHEREAS, in order to ensure an orderly transition under the Separation Agreement
it will be necessary for Parent to provide to Company, or for Company to provide
to Parent, the services described herein during the term of this Agreement.

 

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, it is agreed by and between the parties as follows:

 

ARTICLE I

 

FEES AND TERM

 

1.1 Company Price/Payment. Following the Separation and Distribution, as
consideration for the services to be provided to Company by Parent pursuant to
Section 2.1 of this Agreement, Company shall pay to Parent a fee (the “Company
Services Fee”) in accordance with Schedule 2.1. The Company Services Fee shall
be payable by Company to Parent in arrears 15 days after the close of each month
(prorated for any partial month) during the term of this Agreement. Any services
provided by Parent to Company beyond the services covered by the Company
Services Fee shall be billed to Company at negotiated rates, no less favorable
to the Company than if Company had received the service from an independent
third party, or on such other basis as the parties may agree from time to time.
The Company Services Fee shall be reviewed and reduced from time to time in
accordance with Section 2.3.

 

1.2 Parent Price/Payment. Following the Separation and Distribution, as
consideration for the services to be provided to Parent by Company pursuant to
Section 3.1 of this Agreement, Parent shall pay to Company a fee (the “Parent
Services Fee”) in accordance with Schedule 3.1. The Parent Services Fee shall be
payable by Parent to Company in arrears 15 days after the close of each month
(prorated for any partial month) during the term of this Agreement. Any services
provided by Company to Parent beyond the services covered by the Parent Services
Fee shall be billed to Parent at negotiated rates, no less favorable to the
Parent than if Parent had received the service from an independent third party,
or on such other basis as the parties may agree from time to time. The Parent
Services Fee shall be reviewed and reduced from time to time in accordance with
Section 3.3.

  

 

 

 

1.3 Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall expire one year after the effective date of the Distribution;
provided, however, that either party shall have the right to terminate any or
all of the services such party is to receive hereunder and cease paying the
services fee associated with the terminated services which such party would
otherwise be required to pay therefor upon 30 days written notice to the other
party, and provided, further, that at the end of the one-year term, if the
parties have not terminated this Agreement earlier, either party may renew or
extend the term of this Agreement with respect to the provision of any services
that have not been terminated in exchange for services fees mutually agreed to
by the parties.

 

1.4 Additional Services. At any time during the Term, if either party identifies
any service that is needed to assure a smooth and orderly transition of the
businesses and operations in connection with the Separation and the
Distribution, and that is not otherwise governed by the provisions of this
Agreement, the Separation Agreement or any other agreement between the parties,
then the parties shall cooperate in determining whether there is a mutually
acceptable arm’s-length basis on which one party will provide such service to
the other party in exchange for a fee.

 

ARTICLE II

 

SERVICES TO BE PROVIDED BY PARENT TO COMPANY

 

2.1 Services. Parent agrees to provide the services set forth on Schedule 2.1
(subject to such modification or adjustment as may be mutually agreed upon by
the parties) to Company during the Term.

 

2.2 Details of Performance. Reasonable details of Parent’s performance of
services hereunder may be specified in one or more memoranda signed by the
parties and such memoranda shall be deemed incorporated in this Agreement by
reference as if recited herein in their entirety.

 

2.3 Phase Out of Services; Reduction of Company Services Fee. The parties hereby
acknowledge that Company will promptly take all steps to internalize the
services to be provided herein by acquiring its own staff or outsourcing to
third parties. The parties agree to periodically review the level of services
being utilized by Company, and from time to time to reduce the Company Services
Fee proportionately to account for reductions in the level of services being
provided hereunder.

  

 2 

 

 

ARTICLE III

 

SERVICES TO BE PROVIDED BY COMPANY TO PARENT

 

3.1 Services. Company agrees to provide the services set forth on Schedule 3.1
(subject to such modification or adjustment as may be mutually agreed upon by
the parties) to Parent during the Term.

 

3.2 Details of Performance. Reasonable details of Company’s performance of
services hereunder may be specified in one or more memoranda signed by the
parties and such memoranda shall be deemed incorporated in this Agreement by
reference as if recited herein in their entirety.

 

3.3 Phase Out of Services; Reduction of Parent Services Fees. The parties hereby
acknowledge that Parent will promptly take all steps to internalize the services
to be provided herein by acquiring its own staff or outsourcing to third
parties. The parties agree to periodically review the level of services being
utilized by Parent, and from time to time to reduce the Parent Services Fee
proportionately to account for reductions in the level of services being
provided hereunder.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1 Confidentiality. Neither party hereto shall use or disclose to any other
person at any time, any confidential or proprietary information or trade secrets
of the other party, including, without limitation, its customer lists, programs,
pricing and strategies except to those of its employees and those other persons
who need to know such information to fulfill such party’s obligations hereunder,
provided that such party shall require that such other persons agree to keep
confidential such confidential or proprietary information or trade secrets. Both
parties shall provide to the other party semi-annually upon such other party’s
written request, a list of all employees whose duties have required access to
confidential or proprietary information or trade secrets, and any other
employees or other persons who, to the actual knowledge of that party’s
officers, have had access to such information during the preceding 6 month
period, in each case, designating whether such persons are in the employ of such
party as of the date such list is provided. Both parties agree that all
drawings, specifications, data, memoranda, calculations, notes and other
materials, including, without limitation, any materials containing confidential
or proprietary information or trade secrets of the other party, furnished in
connection with this Agreement and any copies thereof are and shall remain the
sole and exclusive property of that other party and shall be delivered to that
party upon its request.

 

4.2 No Agency. Both parties shall perform their respective services under this
Agreement as an independent contractor. Each party acknowledges and agrees that
it is not granted any express or implied authority to assume or create any
obligation or responsibility on behalf of the other party, or to bind the other
party with regard to third parties in any manner.

 

4.3 Notices. Any notices required or permitted to be provided pursuant to this
Agreement shall be provided in writing via e-mail, certified mail,
hand-delivery, telecopier with confirmation or normal mail service, addressed to
the recipient party at its e-mail or standard mailing address set forth on the
signature page.

  

 3 

 

 

4.4 Force Majeure. In the event that either party is prevented from performing,
or is unable to perform, any of its obligations under this Agreement due to any
act of God, fire, casualty, flood, war, strike, lock out, failure of public
utilities, injunction or any act, exercise, assertion or requirement of
governmental authority, epidemic, destruction of production facilities,
insurrection, inability to procure materials, labor, equipment, transportation
or energy sufficient to meet manufacturing needs, or any other cause beyond the
reasonable control of the party invoking this provision, and if such party shall
have used its best efforts to avoid such occurrence and minimize its duration
and has given prompt written notice to the other party, then the affected
party’s performance for the period of delay or inability to perform due to such
occurrence shall be suspended. Should either party fail to perform hereunder and
shall have provided proper notice to the other party that it is unable to
perform on account of one or more reasons set forth in this section, such party
may obtain replacement services from a third party for the duration of such
delay or inability to perform, or for such longer period as such party shall be
reasonably required to commit to in order to obtain such replacement services
and the services fee payable by such party shall be reduced accordingly.

 

ARTICLE V

 

GENERAL PROVISIONS

 

5.1 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings relative to said subject
matter.

 

5.2 Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of Parent, Company and their respective successors and assigns.

 

5.3 Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be assignable by either party without the prior written consent of the
other party hereto, which consent shall not be unreasonably withheld.

 

5.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Nevada applicable to contracts to be
performed entirely in that State.

 

5.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.

 

5.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

(Signatures Appear On Next Page)

  

 4 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

  

  PARENT       Inpixon       By:       Nadir Ali, Chief Executive Officer    
Address: c/o Inpixon     2479 E. Bayshore Road     Suite 195     Palo Alto,
California 94303     E-Mail: nadir.ali@inpixon.com       COMPANY       Sysorex,
Inc.       By:       Zaman Khan, President         Address prior to the
Distribution:     Sysorex, Inc.     2479 E. Bayshore Road, Suite 195     Palo
Alto, California 94303     Attn.: Zaman Khan, President         Address
following the Distribution:     Sysorex, Inc.     2355 Dulles Corner Boulevard  
  Suite 600     Herndon, Virginia 20171     E-Mail:

  

 5 

 

 

Schedule 2.1

 

Parent Services

 

Active Directory (authentication, access control, audit control, security) -
$180/month

O365 E3 Licenses (email, office, sharepoint) - $600/month

Quotewerks, RDP, GP, UNANET servers - $1,400/month

Helpdesk/support - $1,500/month

 

Approximate total - $3,680/month

  

 6 

 

 

Schedule 3.1

 

Company Services

 

To be mutually agreed upon by Parent and the Company prior to the Separation and
Distribution or from time-to-time thereafter during the Term. At such time, this
Schedule may be amended by the parties.

  

 7 

